EXHIBIT 10.1
 
PEDEVCO CORP.
COMMON STOCK AND WARRANT
SUBSCRIPTION AGREEMENT


Common Stock at $3.00 per Share and Warrants



Date: August 12, 2013
 Full Subscription Commitment: $___________

 
1. Subscription:


(a) The undersigned (individually and/or collectively, the “Participant”) hereby
applies to purchase Common Stock (the “Common Stock” or the “Shares”) of PEDEVCO
Corp., a Texas corporation (the “Company”), and warrants exercisable for Common
Stock (the “Warrants”), in accordance with the terms and conditions of this
Subscription Agreement (this “Subscription”) and form of Warrant which is
attached as Exhibit A hereto.


(b) Before this Subscription is considered, the Participant must complete,
execute and deliver to the Company the following:


(i) This Subscription;


(ii) Three (3) copies of the Warrants attached hereto as Exhibit A;
 
(iii) The Certificate of Accredited Investor Status, attached hereto as Exhibit
B, or, if and as applicable, the Certificate of Non U.S. Investor Status,
attached hereto as Exhibit C, and


(iv) The Participant’s check in the amount of $______________ in exchange for
____________ Shares and Warrants purchased, or wire transfer sent according to
the Company’s instructions:


(c) This Subscription is irrevocable by the Participant.


(d) This Subscription is not transferable or assignable by the Participant.


(e) This Subscription may be rejected in whole or in part by the Company in its
sole discretion prior to the applicable Closing (as defined in Section 1(g)
hereof), regardless of whether Participant’s funds have theretofore been
deposited by the Company. Participant’s execution and delivery of this
Subscription will not constitute an agreement between the undersigned and the
Company until this Agreement has been accepted and executed by the Company. In
the event this Subscription is rejected by the Company, all funds and documents
tendered by the Participant shall be returned and the parties' obligations
hereunder, shall terminate.


(f) Each Participant shall be issued at Closing Warrants in substantially the
form attached hereto as Exhibit A to acquire up to that number of additional
shares of Common Stock equal to (i) ten percent (10%) of the number of Shares
purchased by such Participant (rounded up to the nearest whole share) and
exercisable for $3.75 per share thereunder, (ii) ten percent (10%) of the number
of Shares purchased by such Participant (rounded up to the nearest whole share)
and exercisable for $4.50 per share thereunder, and (iii) ten percent (10%) of
the number of Shares purchased by such Participant (rounded up to the nearest
whole share) and exercisable for $5.25 per share thereunder (the shares of
Common Stock issuable upon exercise of or otherwise pursuant to the Warrants
collectively are referred to herein as the “Warrant Shares”). The Shares, the
Warrants and the Warrant Shares collectively are referred to herein as the
“Securities”.
 
 
1

--------------------------------------------------------------------------------

 


(g) The initial closing (the “Initial Closing”) of this offering (the
“Offering”) is scheduled to close as soon as possible. Following the Initial
Closing, the Company may close multiple subsequent closings (each, a “Subsequent
Closing,” and together with the Initial Closing, the “Closings”) for up to an
additional ninety (90) days (extendable by up to 60 additional days in the sole
discretion of the Company), until a maximum of 10,000,000 Shares of Common Stock
have been issued in the Offering (subject to an additional over-allotment of
1,500,000 additional Shares of Common Stock in the Company’s sole discretion).
The Initial Closing of this Offering will be for a minimum of 7,333,333 Shares
of Common Stock resulting in at least $22,000,000 of gross proceeds. The Company
may accept any investment amounts from investors, and the Company may have
multiple closings of this Offering.


(h) Following the Initial Closing, the Company may pay commissions, fees and
other consideration (collectively, “Placement Agent Fees”) to placement agents,
and/or other advisors, broker dealers and/or finders (collectively, “Placement
Agents”), which Placement Agent Fees shall not exceed: (i) Seven Percent (7%) of
a Subsequent Closing Participant’s investment amount with respect to investments
originated by the Placement Agents in this Offering; and (ii) three year
warrants to purchase Shares of Common Stock of the Company equal to Ten Percent
(10%) of the total Shares of Common Stock purchased by Participants originated
by the Placement Agents, at an exercise price equal to $3.00 per Share. For
avoidance of doubt, no Placement Agent Fees shall be paid, due or owing with
respect to any Lead Investor (as defined below) or other Initial Closing
investments.


(i) The Company plans to use the proceeds from the Offering as follows: (i) up
to US$20,000,000 shall be applied toward the Company’s acquisition of oil and
gas interests in Kazakhstan; (ii) development of existing assets of the Company;
(iii) acquisition of additional assets; (iv) repayment of debt; and (v) general
working capital purposes.


(j) The lead Participant in the Offering, Yao Hang Finance (Hong Kong) Limited
(the “Lead Investor”), shall wire US$20,000,000 for its purchase of 6,666,667
Shares and Warrants exercisable for an aggregate of 2,000,001 Warrant Shares
into an escrow account designated by the Company (the “Escrow Account”). All
disbursements from the Escrow Account shall require the joint authorization from
the Lead Investor and the Company.


(k) Following the Initial Closing, and for so long as the Lead Investor
continues to hold at least Ten Percent (10%) of the capital stock of the Company
calculated on an issued and outstanding basis, the Company shall be entitled to
(i) appoint an individual designated by the Lead Investor as a non-director Vice
Chairman of the Company, who shall be reasonably acceptable to the Company, (ii)
appoint an individual designated by the Lead Investor as the Vice President,
Kazakhstan Operations of the Company, who shall be reasonably acceptable to the
Company, and (iii) nominate one director to the Company's Board, who shall be
reasonably acceptable to the Company, provided that such director must be, and
remain, an “independent director” as defined in the NYSE MKT rules governing
members of boards of directors and must meet the required standards of
independence for purposes of Rule 10A-3 of the Securities Exchange Act of 1934,
as amended.
 
 
2

--------------------------------------------------------------------------------

 


(l) Participant hereby agrees not to, and will cause its affiliates not to,
enter into any “put equivalent position” as such term is defined in Rule 16a-1
under the Securities Exchange Act of 1934, as amended, or short sale position
with respect to the Securities.


2. Representations by Participant. In consideration of the Company’s potential
acceptance of the Subscription, Participant makes the following representations
and warranties to the Company and to its principals, jointly and severally,
which warranties and representations shall survive any acceptance of the
Subscription by the Company:


(a) Prior to the time of purchase of any Securities, Participant has had an
opportunity to review the Company’s reports, schedules, forms, statements and
other documents filed by it with the United States Securities and Exchange
Commission (the “SEC Reports”), and Participant has had the opportunity to ask
questions and receive any additional information from persons acting on behalf
of the Company to verify Participant’s understanding of the terms thereof and of
the Company’s business and status thereof. Participant acknowledges that no
officer, director, broker-dealer, placement agent, finder or other person
affiliated with the Company has given Participant any information or made any
representations, oral or written, other than as provided in the SEC Reports and
herein, on which Participant has relied upon in deciding to invest in the
Securities, including without limitation, any information with respect to future
acquisitions, mergers or operations of the Company or the economic returns which
may accrue as a result of the purchase of the Securities.


(b) Participant acknowledges that Participant has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the Securities.


(c) The Securities are being purchased for Participant’s own account for
long-term investment and not with a view to immediately resale the Securities.
No other person or entity will have any direct or indirect beneficial interest
in, or right to, the Securities.


(d) Participant acknowledges that the Securities have not been registered under
the Securities Act of 1933, as amended (the "Securities Act"), or qualified
under the California Securities Law, or any other applicable blue sky laws, in
reliance, in part, on Participant’s representations, warranties and agreements
made herein.


(e) Other than the rights specifically set forth in this Subscription and
disclosed in the SEC Reports, Participant represents, warrants and agrees that
the Company and the officers of the Company (the “Company’s Officers”) are under
no obligation to register or qualify the Securities under the Securities Act or
under any state securities law, or to assist the undersigned in complying with
any exemption from registration and qualification.


(f) Participant represents that Participant meets the criteria for participation
because: (i) Participant has a pre-existing personal or business relationship
with the Company or one or more of its partners, officers, directors or
controlling persons; or (ii) by reason of Participant’s business or financial
experience, or by reason of the business or financial experience of its
financial advisors who are unaffiliated with, and are not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
Participant is capable of evaluating the risk and merits of an investment in the
Securities and of protecting its own interests;
 
 
3

--------------------------------------------------------------------------------

 


(g) Participant represents that Participant is either: (i) an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act and Participant has executed the Certificate of Accredited Investor Status,
attached hereto as Exhibit B; or (ii) a non-U.S. Person for purposes of
compliance with Regulation S promulgated under the Securities Act, and has
executed the Certificate of Non U.S. Investor Status, attached hereto as Exhibit
C


(h) Participant understands that the Securities are illiquid, and until
registered with the Securities Exchange Commission, or an exemption from
registration becomes available, cannot be readily sold as there is a very
limited public market for them, and that Participant may not be able to sell or
dispose of the Securities, or to utilize the Securities as collateral for a
loan. Participant must not purchase the Securities unless Participant has liquid
assets sufficient to assure Participant that such purchase will cause it no
undue financial difficulties, and that Participant can still provide for current
and possible personal contingencies, and that the commitment herein for the
Securities, combined with other investments of Participant, is reasonable in
relation to its net worth.


(i) Participant understands that the right to transfer the Securities will be
restricted unless the transfer is not in violation of the Securities Act, the
California Securities Law, and any other applicable state or foreign securities
laws (including investment suitability standards), that the Company will not
consent to a transfer of the Securities unless the transferee represents that
such transferee meets the financial suitability standards required of an initial
participant, and that the Company has the right, in its absolute discretion, to
refuse to consent to such transfer.


(j) Participant has been advised to consult with its own attorney or attorneys
regarding all legal matters concerning an investment in the Company and the tax
consequences of purchasing the Securities, and have done so, to the extent
Participant considers necessary.


(k) Participant acknowledges that the tax consequences of investing in the
Company will depend on particular circumstances, and neither the Company, the
Company’s officers, any other investors, nor the partners, shareholders,
members, directors, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to Participant of an investment in the Company. Participant will
look solely to and rely upon its own advisers with respect to the tax
consequences of this investment


(l) All information which Participant has provided to the Company concerning
Participant, its financial position and its knowledge of financial and business
matters, and any information found in the Certificate of Accredited Investor
Status, is truthful, accurate, correct, and complete as of the date set forth
herein.


(l) Each certificate or instrument representing securities issuable pursuant to
this Agreement will be endorsed with the following legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 
 
4

--------------------------------------------------------------------------------

 


3.           Representations and Warranties by the Company. The Company
represents and warrants that:


(a) Due Formation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted. The Company is duly qualified as a foreign entity to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a material adverse effect on the business, operations or financial condition of
the Company.


(b) Outstanding Stock. All issued and outstanding capital stock of the Company
has been duly authorized and validly issued and are fully paid and
non-assessable.


(c) Authority; Enforceability. This Subscription and the Warrants delivered
together with this Subscription or in connection herewith have been duly
authorized, executed, and delivered by the Company and are valid and binding
agreements, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity; and the Company has full corporate power and
authority necessary to enter into this Subscription and the Warrants, and to
perform its obligations hereunder and under all other agreements entered into by
the Company relating hereto.


(d) No General Solicitation. Neither the Company, nor any of its affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.


(e) NYSE MKT Listing. The Company shall complete it up-listing to the NYSE MKT
following the Initial Closing.


(f) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Subscription, except for filings pursuant to Section 25102(f) of the
California Corporate Securities Law of 1968, as amended, and the rules
thereunder, other applicable state securities laws and Regulation D of the
Securities Act.


(g) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
of its subsidiaries that questions the validity of this Subscription or the
right of the Company to enter into it, or to consummate the transactions
contemplated hereby or thereby, or that might result, either individually or in
the aggregate, in any material adverse changes in the assets, condition or
affairs of the Company, financially or otherwise, or any change in the current
equity ownership of the Company, nor is the Company aware that there is any
basis for the foregoing. Neither the Company nor any of its subsidiaries is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no action,
suit, proceeding or investigation by the Company or any of its subsidiaries
currently pending or which the Company or any of its subsidiaries intends to
initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business, or any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.
 
 
5

--------------------------------------------------------------------------------

 


(h) Compliance with Other Instruments.


(i) The Company is not in violation or default of any provisions of its
formation documents, bylaws or of any instrument, judgment, order, writ, decree
or contract to which it is a party or by which it is bound or, to its knowledge,
of any provision of federal or state statute, rule or regulation applicable to
the Company. The execution, delivery and performance of this Subscription and
the consummation of the transactions contemplated hereby will not result in any
such violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event which results
in the creation of any lien, charge or encumbrance upon any assets of the
Company.


(ii) To its knowledge, the Company has avoided every condition, and has not
performed any act, the occurrence of which would result in the Company’s loss of
any right granted under any license, distribution agreement or other agreement.


(i) Tax Returns and Payments. The Company has filed all tax returns and reports
as required by law. These returns and reports are true and correct in all
material respects. The Company has paid all taxes and other assessments due.


(j) Permits. The Company and each of its subsidiaries has all franchises,
permits, licenses and any similar authority necessary for the conduct of its
business, the lack of which could materially and adversely affect the business,
properties, prospects, or financial condition of the Company. The Company is not
in default in any material respect under any of such franchises, permits,
licenses or other similar authority.


4. Subscription Binding on Heirs, etc. This Subscription, upon acceptance by the
Company, shall be binding upon the heirs, executors, administrators, successors
and assigns of the Participant. If the undersigned is more than one person, the
obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.


5. Execution Authorized. If this Subscription is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Subscription and all other instruments in connection with the Shares and the
signature of the person is binding upon such entity.


6. Adoption of Terms and Provisions. The Participant hereby adopts, accepts and
agrees to be bound by all the terms and provisions hereof.


7. Governing Law. This Subscription shall be construed in accordance with the
laws of the State of California.
 
 
6

--------------------------------------------------------------------------------

 


8. Dispute Resolution. In the event of any dispute arising out of or relating to
this Subscription, then such dispute shall be submitted to binding arbitration
(as defined under the California Arbitration Act) with the San Francisco branch
of the American Arbitration Association (“AAA”) to be governed by AAA’s
Commercial Rules of Arbitration (the “AAA Rules”) and heard before one
arbitrator. The parties shall attempt to mutually select the arbitrator. In the
event they are unable to mutually agree, the arbitrator shall be selected by the
procedures prescribed by the AAA Rules. Notwithstanding anything in the AAA
Rules to the contrary, discovery shall be limited exclusively to the mutual
production of documents, and written submissions to the arbitrator shall be
limited to one brief from each party and one responsive brief from each party.


9. Investor Information: (This must be consistent with the form of ownership
selected below and the information provided in the Certificate of Accredited
Investor Status or Certificate of Non-U.S. Investor Status, as applicable
(Exhibits B and C, respectively, included herewith.)


Name (please print):
___________________________________________________________________

If entity named above,  By: 
___________________________________________________________________
 
           Its: 
___________________________________________________________________

Social Security or Taxpayer I.D. Number: 
___________________________________________________________________

Business Address (including zip code): 
___________________________________________________________________

Business Phone: 
___________________________________________________________________

Residence Address (including zip code):
___________________________________________________________________

Email Address: 
___________________________________________________________________

Residence Phone:

All communications to be sent to:
 
_______________Business or _____________Residence Address _____________ Email
 
 
7

--------------------------------------------------------------------------------

 
 
Please indicate below the form in which you will hold title to your interest in
the Shares and Warrants. PLEASE CONSIDER CAREFULLY. ONCE YOUR SUBSCRIPTION IS
ACCEPTED, A CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST
IN THE SHARES AND/OR WARRANTS AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF
THIS SUBSCRIPTION, AND MAY RESULT IN ADDITIONAL COSTS TO YOU. Participants
should seek the advice of their attorneys in deciding in which of the forms they
should take ownership of the interest in the Shares and Warrants, because
different forms of ownership can have varying gift tax, estate tax, income tax,
and other consequences, depending on the state of the inves­tor's domicile and
his or her particular personal circumstances.


__________NDIVIDUAL OWNERSHIP (one signature required)
 
__________JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON
(both or all parties must sign)
 
__________COMMUNITY PROPERTY (one signature required if interest held in one
name, i.e., managing spouse; two signatures required if interest held in both
names)

__________TENANTS IN COMMON (both or all parties must sign)
 
__________GENERAL PARTNERSHIP (fill out all documents in the name of the
PARTNERSHIP, by a PARTNER authorized to sign)
 
__________LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)
 
__________LIMITED LIABILITY COMPANY (fill out all documents in the name of the
LIMITED LIABILITY COMPANY, by a member authorized to sign)
 
__________CORPORATION (fill out all documents in the name of the CORPORATION, by
the President or other officer authorized to sign)

 TRUST (fill out all documents in the name of the TRUST, by the Trustee, and
include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized. The date of the
trust must appear on the Notarial where indicated.)
 
 
8

--------------------------------------------------------------------------------

 


Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her/its subscription for the purchase of
Securities of the Company, this 12 day of August, 2013.
 

  PARTICIPANT
______________________________
 
______________________________
 
(Signature)
 
By: ___________________________
Its:____________________________
 
The Company has accepted this subscription this 12 day of August, 2013    
 
“COMPANY”
 
PEDEVCO CORP.,
a Texas corporation
 
By:____________________________
Frank C. Ingriselli
Chief Executive Officer
 
Address for notice:
 
PEDEVCO Corp.
4125 Blackhawk Plaza Circle, Suite 201
Danville, California 94506
Attn: Corporate Counsel

 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


Form of Warrant
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
Exhibit B


CERTIFICATE OF ACCREDITED INVESTOR STATUS
 
Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:
 
__________a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”); an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, and such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;
 
__________a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;
 
__________an organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
__________a natural person whose individual net worth, or joint net worth with
the undersigned’s spouse, at the time of this purchase exceeds $1,000,000. For
purposes of this item, "net worth" means the excess of total assets at fair
market value (including personal and real property, but excluding the estimated
fair market value of a person's primary home) over total liabilities. Total
liabilities excludes any mortgage on the primary home in an amount of up to the
home's estimated fair market value as long as the mortgage was incurred more
than 60 days before the Securities are purchased, but includes (i) any mortgage
amount in excess of the home's fair market value and (ii) any mortgage amount
that was borrowed during the 60-day period before the closing date for the sale
of Securities for the purpose of investing in the Securities;
 
__________a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with the undersigned’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
__________a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;
 
__________an entity in which all of the equity holders are “accredited
investors” by virtue of their meeting one or more of the above standards; or
 
__________an individual who is a director or executive officer of PEDEVCO Corp.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of August ___, 2013.
 
 
2

--------------------------------------------------------------------------------

 
 

 
 _________________________________________________
 
By: _________________________________________________
Signature
 
Title: _________________________________________________
(required for any stockholder that is a corporation, partnership, trust or other
entity)
   

 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit C


CERTIFICATE OF NON U.S. INVESTOR STATUS


This Certificate of Non U.S. Investor Status (“Certificate”) is being delivered
pursuant to that certain Subscription Agreement to which this Certificate is
attached, by and between PEDEVCO Corp. (the “Company”) and the undersigned.
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Subscription Agreement.
 
NON-U.S. PERSON CERTIFICATION
 
If you are NOT a U.S. Person, you must complete and sign the following
certification (please see the next page for the definition of “U.S. person”):
 
The undersigned hereby represents and warrants to the Company that he, she or it
is not acquiring the Shares or Warrants for the account or benefit of any “U.S.
person” (within the meaning of Regulation S under the Securities Act of 1933, as
amended) and that, as of the date hereof, he, she or it is not a “U.S. person.”
 
Dated: August  , 2013
 

 
 _________________________________________________
Print Name
 
By: _________________________________________________
Signature
 
Title: _________________________________________________
(required for any stockholder that is a corporation, partnership, trust or other
entity)
   

 
IF YOU ARE A U.S. PERSON AND ARE THEREFORE UNABLE TO SIGN THIS CERTIFICATION,
YOU MUST COMPLETE AND SIGN THE CERTIFICATE OF ACCREDITED INVESTOR STATUS FOR
U.S. PERSONS ATTACHED AS EXHIBIT B TO THE SUBSCRIPTION AGREEMENT.
 
 
4

--------------------------------------------------------------------------------

 
 
DEFINITION OF “U.S PERSON”
 
“U.S. person” means:
 
(1) Any natural person resident in the United States;
 
(2) Any partnership or corporation organized or incorporated under the laws of
the United States;
 
(3) Any estate of which any executor or administrator is a U.S. person;
 
(4) Any trust of which any trustee is a U.S. person;
 
(5) Any agency or branch of a foreign entity located in the United States;
 
(6) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;
 
(7) Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or
 
(8) Any partnership or corporation if: (i) organized or incorporated under the
laws of any foreign jurisdiction; and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the Act, unless
it is organized or incorporated, and owned, by “accredited investors”1 who are
not natural persons, estates or trusts.2
 

--------------------------------------------------------------------------------

1 See the attached “Certificate of Accredited Investor” for the definition of
“accredited investor.” 
2 For further clarification, the following are not deemed to be “U.S. persons”
under Regulation S of the Act: (i) Any discretionary account or similar account
(other than an estate or trust) held for the benefit or account of a non-U.S.
person by a dealer or other professional fiduciary organized, incorporated, or
(if an individual) resident in the United States; (ii) Any estate of which any
professional fiduciary acting as executor or administrator is a U.S. person if:
(A) An executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and
(B) The estate is governed by foreign law; (iii) Any trust of which any
professional fiduciary acting as trustee is a U.S. person, if a trustee who is
not a U.S. person has sole or shared investment discretion with respect to the
trust assets, and no beneficiary of the trust (and no settlor if the trust is
revocable) is a U.S. person; (iv) An employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country; (v) Any agency
or branch of a U.S. person located outside the United States if: (A) The agency
or branch operates for valid business reasons; and (B) The agency or branch is
engaged in the business of insurance or banking and is subject to substantive
insurance or banking regulation, respectively, in the jurisdiction where
located; and (vi) The International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans, and any other similar international
organizations, their agencies, affiliates and pension plans.
 
5

--------------------------------------------------------------------------------